Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with kriston Harrell on 07/09/2021.

The application has been amended as follows: 
Replace claims 5 and 12 as follow:
Claim 5.	A biological cell intracellularly labeled with 89Zr-oxine complex, wherein the cell is optionally further labeled with a superparamagnetic nanoparticle, 19F, or an optical dye, wherein the 89Zr-oxine complex is of the formula: 


    PNG
    media_image1.png
    174
    217
    media_image1.png
    Greyscale
.

Claim 12.	A method of detecting a biological cell in a subject comprising administering to the subject the labeled biological cell of claim 5 and examining at least a portion of the subject by PET imaging, thereby detecting the biological cell in the subject.
In claim 13 line 2, after “tracking” insert --- the labeled biological cell or ---
Claims 1-4, 7, 8 and 15-17 are cancelled.
Claims 9-14 are rejoined. According to rejoinder provision under MPEP 821.04 claims are examined and allowed because they are dependent on allowed claim 5.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closet prior art was Alice F. Tarantal et al. (PLOS ONE, 8(10), e77148) and Meszaros et al. (Applicant enclosed in IDS, Presentation Number LBAP 024), which discloses radiolabeling of human peripheral blood cells with (64Cu) and (89Zr) using a CD45 antibody to cell surface as marker, but fails to specifically disclose internalization of 89Zr-oxine complex into a cell and further labeled with superparamagnetic nanoparticle, 19F or an optical dye as recited in instant claim 5 and 6. The claimed subject matter is not taught or suggested by the cited reference and thus, considered to be novel and patentably distinct over the prior art of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.S/           Examiner, Art Unit 1618   

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618